Per Curiam.
The purpose of an attachment execution is to reach the effects of a defendant in the hands of third persons. Here, the defendant is a corporation; a railroad company. Are its ticket agents to be treated as third persons, so far as regards *23money received by them on the salé of tickets to passengers ? We think not. We suppose that the ease speaks of the ordinary ticket agents employed at the offices of the company; and of these we speak. These are the very hands of the company; it cannot do its business without them; and if an attachment execution is to be regarded.ás arresting money received after its service, then it would always occasion the dismissal of such agents, in order to prevent such a result.
We do not undertake to define the class of agents that fall within the principle here decided. We shall be able to do this better, by awaiting the instructions of experience.-
Judgment affirmed and record remitted.